IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 June 16, 2009
                                No. 08-60602
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

KENNY FRANKLIN EDMONSON

                                           Defendant-Appellant


                 Appeal from the United States District Court
                   for the Southern District of Mississippi
                           USDC No. 3:01-CR-27-1


Before SMITH, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
      Kenny Franklin Edmonson appeals the revocation of his supervised
release, following a 2002 conviction for access device fraud. See 18 U.S.C.
§ 1029(a)(2). Edmonson has served the term of imprisonment imposed upon
revocation, and the district court imposed no further term of supervised release.
Therefore, Edmonson has no “concrete and continuing injury,” and there is no
case or controversy over which this court may exercise jurisdiction under Article



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                No. 08-60602

III, § 2, of the Constitution. Spencer v. Kemna, 523 U.S. 1, 7, 14 (1998). The
Government’s motion to strike the reply brief is DENIED as unnecessary, and
this appeal is DISMISSED as moot.




                                      2